TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-05-00010-CR
                                     NO. 03-05-00011-CR




                                 Ex parte Antione Whittman




 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
  NOS. 04-1090-C277 & 04-1091-C277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                             MEMORANDUM OPINION


              Appellant’s motion to dismiss these appeals is granted. See Tex. R. App. P. 42.2(a).

The appeals are dismissed.




                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed on Appellant’s Motion

Filed: February 22, 2005

Do Not Publish